Citation Nr: 1720435	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployablity due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 2001 to December 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This matter was remanded in September 2013 and September 2016 for further development. 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude her from obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a Veteran in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter in April 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements and relevant treatment records have been associated with the evidentiary record.  Neither the Veteran nor her representative identified any other relevant outstanding treatment records or other outstanding relevant records.  

The Board notes that the Veteran's treatment records indicate that the Veteran has engaged in some sedentary work activity during the appeal period.  See, e.g., August 2013 Occupational Outpatient Therapy Note from Shreveport VA medical center (VAMC).  While the AOJ sent requests to the Veteran to submit releases or disclosures in regard to the Veteran's past and present work history, the Veteran did not complete and return the forms.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Therefore, the Board finds that VA has fulfilled its duty to assist in regard to obtaining information about the Veteran's work history.  

The Veteran was also afforded several VA examinations including examinations in May 2008, May 2009, and March 2010.  The VA examiners considered the Veteran's relevant medical history and lay statements, and they provided some functional assessments of the Veteran's limitations due to her service-connected disabilities and other disabilities.  They included assessments of the effects of the Veteran's service-connected disabilities on her daily activities including occupational impact.  Those examinations along with the other evidence of record are fully adequate for the purposes of determining functional and occupational impairment associated with the Veteran's service-connected disabilities and whether they have rendered her unable to secure or follow a substantially gainful occupation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also finds that the AOJ substantially complied with the September 2013 and September 2016 remand actions by (1) sending the Veteran VCAA notices in November 2013 and April 2014, (2) referring the Veteran's extraschedular TDIU claim to VA's Director of Compensation Service for consideration and readjudication, and (3) obtaining the Veteran's updated treatment records including records from Shreveport VAMC.  In August 2015, the Director of Compensation Service found that the totality of the evidence does not support the notion that the Veteran was or is unemployable under any circumstances due to her service-connected disabilities.  The Director did not find any unusual evidence to suggest that the rating schedule is impractical.  Therefore this matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria for a TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

TDIU Analysis

As the Veteran's combined disability rating is only 40 percent, the Veteran's impairments do not meet the rating requirements for a schedular TDIU assignment.  See 38 C.F.R. 4.16(a).  As noted above, the Director of Compensation Service found that the totality of the evidence does not show the Veteran to be unemployable under any circumstances due solely to her service-connected disabilities.  On appeal, the Board independently assessed the Veteran's disability picture to determine whether it should grant a TDIU on an extraschedular basis.  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude her from obtaining and retaining substantially gainful employment.  
First, the Board notes that the Veteran does have several service-connected disabilities including headaches and a cervical strain with radiculopathy in the upper extremities.  The evidence of record shows these disabilities may limit her ability to concentrate, walk, stand, sit, and perform certain manipulative or postural functions.  However, the Board finds that evidence relevant to the period under review does not support a finding that the Veteran is unable to perform substantial gainful employment.

The May 2008 and March 2010 VA examinations of the Veteran's service-connected disabilities revealed that the Veteran experiences symptoms including dizziness and difficulty lifting up to forty pounds as well as pain, numbness, tingling, stiffness, spasms, reduced range of motion, and weakness in the neck and upper extremities.  The examiners noted that while these symptoms prevented the Veteran from engaging in sports and exercise, they did not preclude many other activities such as chores, traveling, shopping, or recreation.  The VA examiners found no limitation to walking at the time due to the service-connected disabilities.  The Board finds the additional treatment records obtained since that time indicate the Veteran has continued to experience similar limitations due to the service-connected disabilities to date. 

In addition to the symptoms from service-connected disabilities noted above, the Veteran has reported difficulties with standing, walking, and sitting for long periods of time.  For example, the Veteran reported pain in the left lower extremity, which increases with walking.  See, e.g., May 2009 VA examination.  The Board finds the preponderance of the evidence indicates that the leg condition is a major source of the Veteran's limitations to walking and standing.  Similarly, the Board notes the Veteran also reported limitations to standing or sitting due to a lower back condition.  See, e.g., October 2012 Primary care Note from Shreveport VAMC.  However, while limitations from these conditions may significantly limit the Veteran's ability to perform some jobs, the Board notes that the leg and lower back conditions are not service-connected disabilities.  The Board finds that associated limitations to walking, standing, and sitting as a result of these conditions are distinct from limitations due to the Veteran's service-connected disabilities.  

The Board notes that the evidence of record indicates the Veteran has limitations that may preclude heavy, medium, or even some light exertional activities.  The Board also notes that the Veteran's manipulative limitations and weakness in the upper extremities may preclude work that involves constant or frequent manipulative functions.  However, the Board finds that the preponderance of the evidence shows that the Veteran retains sufficient functioning in her upper extremities to perform some substantially gainful sedentary jobs.  For example, she was able to mix up pancake batter despite being in some pain.  See June 2013 Physical Medicine Rehab Consult from Shreveport VAMC.  Furthermore, while the Veteran alleged she cannot sit, stand, or walk for long periods of time, the Board finds that the preponderance of the evidence indicates that the Veteran's service-connected disabilities do not preclude work in a job that allows her to sit or stand at will.  

In regard to the Veteran's headaches, relevant treatment records show they are tolerable with medication although the medications cause some stomach problems.  See May 2010 VA examination; December 2008 Initial Neurosurgical Consultation Report from Dr. M.R.  The Board also notes that the Veteran reported symptoms such as blurry vision, fatigue, and difficulty focusing on tasks.  However, with or without the use of medication, the Board finds that the preponderance of the evidence is against a finding that the Veteran's headaches occur with a frequency, severity, or duration that would preclude her ability to maintain the concentration, persistence, or pace necessary to perform simple unskilled or semi-skilled sedentary work.  

In support of the Veteran's ability to perform some substantially gainful sedentary work, the Board notes the records contains evidence that the Veteran has been engaging in such work and possesses several favorable vocational factors.  For example, the Veteran has worked not only during service in personnel administration work but also has prior work experience as a truck driver.  See, e.g, May 2009 VA examination; Veteran's Certificate of Release or Discharge from Active Duty.  The Board also notes that Veteran has a high school diploma and an additional two years of college education.  See May 2009 VA examination.  The Veteran reported that she became a homemaker when she became pregnant in 2006, and she reported at that time that the reason for her unemployment was she voluntarily stayed at home to care for her infant son.  See, e.g, May 2008 and May 2009 VA examinations.  Therefore, the Board finds that the Veteran possesses the training and education required to perform at least some sedentary unskilled or semi-skilled employment, and the Board finds the Veteran's unemployment was initially unrelated to her service-connected disabilities.  

Furthermore, as noted above, the Veteran's treatment records indicate that the Veteran has since engaged in sedentary work activity using a computer during the appeal period.  See, e.g., August 2013 Occupational Therapy Note from Shreveport VAMC.  Therefore, given this evidence as well as the favorable vocational factors, the Board finds that the preponderance of the evidence indicates that the Veteran is capable of engaging in at least some unskilled or semi-skilled substantially gainful sedentary employment.  

The Board considered whether remand for further development of the record is warranted in regard to the Veteran's work history as some treatment records indicate the Veteran was working with alternating days off.  See June 2015 Addendum from Mountain Home Arkansas Community-Based Outpatient Clinic (CBOC).  However, as noted above, the Board finds the AOJ already made multiple efforts to obtain more information from the Veteran, who did not respond to the AOJ's requests for information.  Thus, the Board finds that further efforts would likely be futile.

For the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude her participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a TDIU is denied. 





____________________________________________
	MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


